Citation Nr: 1622909	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995 and from April 1996 to July 2000, including service in the Southwest Asia theater of operations from July to November 1994, and service in Somalia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In October 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Board observes that in the April 2016 appellate brief, inter alia, the Veteran seeks to reopen his claim for entitlement to service connection for right ear hearing loss, which was previously denied in a May 2004 rating decision.  The Board further observes that the May 2014 VA examiner provided an etiological opinion as to his right ear hearing loss.  The RO should adjudicate this claim.


FINDING OF FACT

The Veteran's left ear hearing loss was manifested by no more than Level II, and his right ear is not service-connected.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his March 2008 claim that his hearing loss is more severe than before.  In his May 2009 notice of disagreement, the Veteran requested an auditory brainstem response (ABR) test.  At his July 2011 videoconference hearing, the Veteran reported that his hearing is getting worse, particularly in his right ear.  See transcript, pp. 23-24.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).  

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  Such are not applicable in this case.

Where, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

Special consideration is given to paired organs.  Compensation is payable as if both disabilities were service-connected where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability, and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a)(3).

Under 38 C.F.R. § 3.385, hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Here, the Veteran does not meet the qualifications for rating his right ear as if it were service-connected because his left ear is not compensable to a degree of 10 percent or more.  That is, the left ear does not warrant a rating of Roman Numeral X or higher under 38 C.F.R. § 4.85, Tables VI, VII.  Therefore, the Veteran's right ear will be assigned a Roman Numeral I throughout the appeal.  38 C.F.R. §§ 3.383(a)(3), 4.85(f).

In the October 2008 VA audiogram, pure tone thresholds, in decibels, were as follows:

Oct. 2008

HERTZ



1000
2000
3000
4000
LEFT
40
50
55
65

The average decibel loss was 53 in the left ear.  Speech discrimination was noted to be 88 percent in the left ear.  The audiometry test results equate to Level II in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level II hearing in the left ear results in a noncompensable rating.

In the May 2014 VA audiogram, pure tone thresholds, in decibels, were as follows:

May 2014

HERTZ



1000
2000
3000
4000
LEFT
25
30
40
40

The average decibel loss was 34 in the left ear.  Speech discrimination was noted to be 98 percent in the left ear.  The audiometry test results equate to Level I in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level I hearing in the left ear results in a noncompensable rating.

With respect to the Veteran's May 2009 contention that the October 2008 VA examination was flawed because the examiner did not use an ABR test, the Board observes that the October 2008 VA examiner wrote in his report that:

Reliability of today's test results is considered fair with hearing loss exaggeration suspected, particularly in the left ear....Based on the poor reliability of today's test results, pure tones are not considered reliable for rating purposes and should not be used to provide any increase in disability rating.  An ABR within the C&P process should be performed to further assess thresholds and/or unilateral etiology.

By contrast, the Veteran's hearing loss audiometric test results improved considerably in the May 2014 VA examination, and the examiner opined that those "Test results are valid for rating purposes."  As the May 2014 test results were valid as a result of the Veteran's cooperation, the examiner did not require an ABR test to reach valid findings.

In evaluating the Veteran's claim for higher ratings, the preponderance of the evidence is against the assignment of a compensable rating for left ear hearing loss.  To the extent that the Veteran's hearing is impaired, as the Veteran has asserted, the fact that his hearing acuity is less than optimal does not by itself establish entitlement to a compensable disability rating.  To the contrary, under the Rating Schedule a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  Therefore, the preponderance of the evidence is against the claim and entitlement to a compensable evaluation is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's hearing loss, which include difficulty hearing and understanding the spoken voice.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran does not report, and the evidence does not show, that his hearing loss renders him unemployable.  Thus, TDIU is not raised by the record.


ORDER

A compensable evaluation for left ear hearing loss is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


